Citation Nr: 1531494	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.
 
3.  Entitlement to a rating in excess of 10 percent for tinnitus.
 
4.  Entitlement to a compensable rating for left ear hearing loss.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In December 2014, the Board remanded the case for further development.  


REMAND

In the prior remand, the Board requested updated medical records and VA examinations to ascertain the current severity of the Veteran's disabilities.  Updated VA medical records were obtained and VA examinations were requested in January 2015.  A May 2015 supplemental statement of the case indicates that the Veteran was scheduled for VA examinations on February 9, 2015, at the Boston VA Medical Center but did not report to the examinations.

When a Veteran, without good cause, fails to report for a VA examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2014). 

In a July 2015 statement, the Veteran's representative indicated that the Veteran contacted the Boston VA Medical Center to reschedule the examinations due to the heavy snowfall Boston was experiencing at the time but was told him he could not reschedule them through the Medical Center.  The representative relayed the Veteran's willingness to report to any future examination.

The Board observes that the Boston area received heavy snowfall on the date of the Veteran's scheduled examinations.  Therefore, the Board finds that he has provided good cause for not attending the scheduled examinations.  Moreover, he has expressed his continued interest in attending future examinations.  Thus, he should be rescheduled for the requested VA examinations.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  38 C.F.R. § 3.655 (2014).

Prior to the examinations, any outstanding medical records should be obtained.  The record contains VA treatment records through March 2015.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since March 2015.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner should review the claims folder and note that review in the report.  The examiner should indicate the degree of social and occupational impairment due to PTSD and describe the symptoms that result in those levels of impairment.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities (PTSD, left ear scar, diabetes mellitus, tinnitus, right shoulder tendonitis, left ear hearing loss, allergic rhinitis, lower back scar, and tension headaches).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  A rationale for all opinions should be provided.  

3.  Also schedule the Veteran for a VA examination to determine the current severity of diabetes mellitus.  The examiner should review the claims folder and note that review in the report.  All findings should be described in detail.  The examiner should specifically indicate whether the diabetes requires regulation of activities, in addition to insulin and a restricted diet for control.  The examiner should also comment on the impact of the diabetes on employability.  A rationale for all opinions should be provided.  

4.  Also schedule the Veteran for a VA examination to determine the current severity of tinnitus and left ear hearing loss.  The examiner should review the claims folder and note that review in the report.  Regarding tinnitus, the examiner should specifically state whether the disability presents an unusual or exceptional disability picture with marked interference with employment or frequent hospitalizations.  The examiner should also comment on the impact the disabilities have on employability.  A rationale for all opinions should be provided.  

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

